NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LEVERTY & ASSOCIATES LAW CHTD.,                 No.    19-15545
a Nevada Professional Corporation,
                                                D.C. No.
      Plaintiff-counter-                        3:17-cv-00175-MMD-WGC
      defendant-Appellant,

 v.                                             MEMORANDUM*

JULIANA LOZA EXLEY, spouse and
personal representative of the estate of Ray
Warren Exley,

      Defendant-counter-
      plaintiff-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                            Submitted December 8, 2020**
                              San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Leverty & Associates Law Chtd. (“Leverty”) appeals the district court’s order

expunging a lis pendens on real property located at 429 Panorama Drive, Stateline,

Nevada, (the “Property”) that was owned by Ray Exley (“Exley”). His spouse,

Juliana Loza Exley, is the personal representative of the Exley estate and is the

substituted party on appeal. We affirm.

      The underlying action is a suit by Leverty against Exley to recover attorneys’

fees accrued during a separate proceeding in Nevada state court. At a settlement

conference, the parties orally agreed on the record to the essential terms of a

settlement in which Exley would pay the outstanding attorneys’ fees. After further

negotiations over the settlement language fell apart, the district court judicially

enforced the settlement agreement. Around the same time, Leverty filed a lis

pendens against the Property. The district court ordered the lis pendens expunged

because the lawsuit did not affect the title or possession of real property and, in any

case, was no longer pending.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the

district court’s interpretation of state law. Asante v. Cal. Dep’t of Health Care

Servs., 886 F.3d 795, 799 (9th Cir. 2018). We also review de novo the district court’s

interpretation that the settlement agreement did not affect real property. See Parsons

v. Ryan, 912 F.3d 486, 495 (9th Cir. 2018).

      Nevada Revised Statute 14.010 provides for the filing of a lis pendens (also


                                          2
called a notice of pendency of action) “[i]n an action for the foreclosure of a

mortgage upon real property, or affecting the title or possession of real property.”

Nev. Rev. Stat. 14.010(1); see also id. at 14.010(2) (same lis pendens procedure for

federal cases as for state cases). Thus, to support a lis pendens, “[t]here must be

some claim of entitlement to the real property affected by the lis pendens.” Levinson

v. Eighth Judicial Dist. Ct., 857 P.2d 18, 21 (Nev. 1993).

      Leverty argues that the district court’s order enforcing the settlement

agreement with Exley gave Leverty an entitlement to the Property. We disagree.

The relevant part of the order provides that “to the extent that Exley . . . wished to

obtain refinancing” to perform the agreement, Leverty would work in good faith to

accommodate such refinancing.1 That provision does not obligate Exley to refinance

the Property. Nor does the agreement give Leverty any legal interest in the Property;

Leverty’s interest remains limited to the money judgment only. See BGJ Assocs.,

LLC v. Superior Ct., 75 Cal. App. 4th 953, 89 Cal. Rptr. 2d 693, 703 (1999) (“[A]n

action for money only, even if it relates in some way to specific real property, will

not support a lis pendens.”); accord Weddell v. H2O, Inc., 271 P.3d 743, 751 (Nev.

2012).

      Leverty also suggests that the settlement agreement’s incorporation of the



1
 This language is substantially similar to the corresponding clause in the operative
settlement agreement that the district court enforced.

                                          3
attorney’s lien turns this action into one that affects the title or possession of real

property. But the lien was granted in the separate Nevada state court proceeding

and, thus, does not justify a lis pendens in this action.

      Because the enforced agreement does not affect real property within the

meaning of Nevada Revised Statute 14.010, the lis pendens was properly expunged.

      AFFIRMED.




                                           4